FILED 

                                                                          FEB. 10,2015 

                                                                In the Office of the Clerk of Court 

                                                               WA State Court of Appeals, Division III 





          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                             DIVISION THREE 


IN THE MATIER OF THE ADOPTION                 )         No. 32169-0-111
OF:                                           )
                                              )
INFANT G.-C.,                                 )
                                              )
                     Minor Child.             )
                                              )         UNPUBLISHED OPINION

       BROWN, A.C.J. - Adam Herrera appeals the trial court's decision approving his

signed consent to terminate his parental rights and for Lisa and Luis Rodriguez to adopt

G.-C. Because Mr. Herrera wrote "under duress" next to his signature, he mainly

contends the court lacked subject matter jurisdiction to terminate his parental rights.

Additionally, he contends the court erred by failing to make written findings of fact

concerning his consent and in approving his consent when he failed to appear at the

termination hearing after due notice. We affirm.

                                          FACTS

       Before G.-C.'s birth, her unmarried, biological parents decided to place her for

adoption. The mother signed a consent to adopt and termination of parental rights on

July 26, 2013. G.-C. was born on July 29, 2013 and placed with the Rodriguezes, who

petitioned for adoption. Mr. Herrera, pro se, initially answered the petition, objecting.
,
j

I
j
     No. 32169-0-111
     In re Adoption of Infant G.-G.

l
f    Mr. Herrera was given due notice of the December 9, 2013 hearing date. The
Il   Rodriguezes continued contacting Mr. Herrera, updating him on G.C.'s progress,
j
1
     travelling several hundred miles to allow Mr. Herrera to see the baby, and ultimately
1
!

f    entering into an open adoption agreement on December 6, 2013 filed with the court

     before the adoption hearing along with his consent and declaration of the same date.

            In Mr. Herrera's December 6, 2013 signed consent to adopt and terminate

     parental rights, he wrote "signed under duress" next to his Signature. Clerk's Papers

     (CP) at 29. The accompanying declaration expressed his reasoning and concerns

     about the biological mother's abilities to parent and his emotional struggles with the

     adoption. He partly stated, 'This is about the safety, wellbeing and the future of my

     child that I feel the State of Washington will not protect her against in custody litigation

     against the mother." CP at 33. Mr. Herrera, acknowledged the logic of his consent

     while expressing the emotional pressure he felt in doing what he felt best for G.-C. He

     ended his declaration, "I ultimately want what is best for my child." Id.

              Mr. Herrera failed to appear at the December 9,2013 termination hearing. The

     court received and approved the adoption agreement and Mr. Herrera's now-disputed

     consent. Although Mr. Herrera did not appear, the court, nevertheless, questioned Ms.

     Rodriguez about Mr. Herrera's duress statement, asking "did you in any way threaten or

     pressure Mr. Herrera into agreeing to this adoption?" Report of Proceedings (RP) at 13.

     She replied, "No, we did not." RP at 13. The court stated, "I read Mr. Herrera's

     declaration and it appears to me that where he says he felt pressure, the pressure is



                                                   2

!
1
1
J
I
~
    No. 32169-0-111
    In re Adoption of Infant G.-C.
t
l




I
I
    actually coming from the fear that the child would be in the custody of the mother ...

    not because of anything that the Rodriguezes did. But rather he felt pressure to do this

    because in fact it's actually better for the child than leaving the child with the birth


I   mother." RP at 13-14. The Rodriguezes' attorney, who witnessed the signing, agreed

    this was the case. The court then found, "I am specifically finding and specifically
1
I   approving the consent filed by the father." RP at 14.

           The court then terminated the parental rights of both biological parents. The

    court's findings of fact and conclusions of law do not expressly address the "under

    duress" statement. But in the terminating order, the court stated, "the consent to

    adoption of the birth father is approved." CP at 50. Mr. Herrera appealed.

                                              ANALYSIS

                                     A. Subject Matter Jurisdiction

           Mr. Herrera initially contends the court lacked subject matter jurisdiction to decide

    any issues related to adoption because Mr. Herrera's consent to terminate his parental

    rights was not filed simultaneously with the Rodriguezes' adoption petition.

           Superior courts in Washington State have subject matter jurisdiction over all

    types of cases unless jurisdiction is vested exclusively in another court. WASH. CONST.

    art. IV, § 6. A final order is void if the court lacked subject matter jurisdiction. In re

    Marriage ofBuecking, 179 Wn.2d 438, 446,316 P.3d 999 (2013), cert. denied, 135 S.

    Ct. 181, 190 L. Ed. 2d 129 (2014). Whether subject matter jurisdiction exists is a legal

    question, which this court reviews de novo. Id. at 443.



                                                   3

No. 32169-0-111
In re Adoption of Infant G.-C.


       Chapter 26.33 RCW governs adoption petitions. "An adoption proceeding is

initiated by filing with the court a petition for adoption." RCW 26.33.150(1). Unqer RCW

26.33.150(3), a "written consent to adoption of any person, the department, or agency

which has been executed shall be filed with the petition." Relying upon this statute, Mr.

Herrera unpersuasively argues a court has subject matter jurisdiction solely if the written

consent and petition are filed together.

       RCW 26.33.030(1) requires adoption petitions to be "filed in the superior court of

the county in which the petitioner is a resident or of the county in which the adoptee is

domiciled." Adoption petition hearings must be held in superior court. RCW 26.33.060.

No provision in chapter 26.33 RCW limits jurisdiction to when the petition and written

consent are simultaneously filed. RCW 26.33.150(3) requires any "executed" consents

be filed with the petition for adoption. This statute is not jurisdictional.

                                   B. Findings Sufficiency

       The issue is whether the trial court's findings of fact are sufficient to terminate Mr.

Herrera's parental rights. He contends the court made no finding regarding his consent;

thus, the order terminating his rights must be reversed. While this issue was not raised

below, we choose to address it to dispel Mr. Herrera's concerns.

       Specific findings are required before terminating a parent-child relationship. See

In re Dependency of G.B., 61 Wn. App. 280, 287, 810 P.2d 518 (1991) (sufficiently

specific findings of fact required to terminate parental rights under RCW 13.34.180).

Where a court must enter required findings, those findings "must be sufficiently specific



                                               4

No. 32169-0-111
In re Adoption of Infant G.-G.


to permit meaningful review." In re Det. of LaBelle, 107 Wn.2d 196, 218, 728 P.2d 138

(1986). When written findings are unclear, we may look to the trial court's oral ruling to

help interpret the implicit findings. In re Marriage of Kimpel, 122 Wn. App. 729, 735, 94

P.3d 1022 (2004).

       The court's written findings mention G.-C.'s birthdate, who she resides with, and

that the birth mother had consented to adoption. The court's oral ruling additionally

provides, "I read Mr. Herrera's declaration and it appears to me that where he says he

felt pressure, the pressure is actually coming from the fear that the child would be in the

custody of the mother ... not because of anything that the Rodriguezes did. But rather

he felt pressure to do this because in fact it's actually better for the child than leaving

the child with the birth mother." RP at 13-14. The court then found, "I am specifically

finding and specifically approving the consent filed by the father." RP at 14. And, in its

order terminating the parent-child relationship, the court stated, "the consent to adoption

of the birth father is approved." CP at 50. As mentioned, the purpose of findings is to

permit meaningful review. The merits of this case involve the validity of Mr. Herrera's

consent and the court's subsequent termination of his parental rights. The above oral

and written findings are sufficient to permit meaningful review.

                                   C. Validity of Consent

       The issue is whether the court erred in approving Mr. Herrera's consent and

terminating his parental rights. He contends the court should have rejected his consent

because it was given was given under duress.



                                              5

No. 32169-0-111
In re Adoption of Infant G.-C.


       We review an order terminating parental rights to determine if substantial

evidence supports the trial court's findings in light of the degree of proof required. In re

Welfare of S. V.B., 75 Wn. App. 762, 768,880 P.2d 80 (1994). Substantial evidence is

'''evidence of sufficient quantity to persuade a fair-minded, rational person of the truth of

the declared premise.'" World Wide Video, Inc. v. City of Tukwila, 117 Wn.2d 382,387,

816 P.2d 18 (1991) (quoting Bering v. Share, 106 Wn.2d 212, 220, 712 P.2d 918

(1986)). We do not reweigh the evidence or pass on credibility. In re Welfare ofCB.,

134 Wn. App. 942, 953, 143 P.3d 846 (2006). We accord great deference to the trial

court's decision to terminate. C.B., 134 Wn. App. at 952.

       Initially, Mr. Herrera alleges his consent to adopt form is defective because it

does not meet the requirements of RCW 26.33.160(4)(i), which requires consent forms

to state, "I understand that my decision to relinquish the child is an extremely important

one, that the legal effect of this relinquishment will be to take from me all legal rights

and obligations with respect to the child, and that an order permanently terminating all

of my parental rights to the child will be entered." The form signed by Mr. Herrera

states, "I understand that the legal effect of this Consent and Relinquishment will be to

take from me all legal rights and obligations with respect to the child, except for past

due support obligations with respect to this child." CP at 27. While the wording is not

identical, the paragraphs' purpose is the same: to show the biological parent

understands the legal effect of signing the consent to adopt form. RCW 26.33.160(4)

states that the consent form "shall" contain certain language, but requiring such strict



                                              6

i
~




I   No. 32169-0-111
    In re Adoption of Infant G.-C.
f
    compliance that a substitute word or out of order phrase would render the entire

I   consent form invalid goes against the legislature's intent to provide finality for adoptive

I
~
    placements. RCW 26.33.260(4). Thus, Mr. Herrera's technical argument is without

    merit.

             When parties file a petition to adopt and the birth parents sign a consent to adopt

    and relinquishment of parental rights, a three-step adoption process follows. First, the

    court must approve the birth parents' consent, then the court terminates the parent-child

    relationship, and lastly, the court grants the petition to adopt. See chapter 26.33 RCW.

    The first question then relates to the validity of the consent.

             CIA consent to adoption may not be revoked after it has been approved by the

    court." RCW 26.33.160(3). However, "a consent may be revoked for fraud or duress

    practiced by the person, department, or agency requesting the consent, or for lack of

    mental competency on the part of the person giving the consent at the time the consent

    was given." Id. Here, Mr. Herrera uniquely consented and contradictorily indicated

    alongside his signature "signed under duress," giving a lengthy explanation. CP at 29.

             Division One of this court faced a similar problem in In re Adoption of Baby Girl

    K, 26 Wn. App. 897, 615 P.2d 1310 (1980). There, the question was the validity of a

    written surrender to an adoption agency rather than a consent to adopt. The trial court

    found the surrender was not voluntary because the mother was uncertain and indecisive

    and did not fully understand the legal effect of the surrender. The court held, "None of

    these findings supports a conclusion that the mother acted without volition. We hold



                                                  7

No. 32169-0-111
In re Adoption of Infant   G.-c.

that a lack of full understanding of the consequences, coupled with inexperience,

emotional stress, uncertainty and indecisiveness are insufficient findings to allow

repudiation of the surrender." Id. at 904.

       The same year, Division One decided In the Matter of Adoption of Baby Nancy,

27 Wn. App. 278, 616 P.2d 1263 (1980). There, the father sought to relinquish his

consent one year after signing, but before the petition for adoption was granted. The

trial court vacated the consent, but Division One reversed, holding there was "no finding

of mental incompetency, fraud or other overreaching and we can find no evidence that

would support such findings." Id. at 284. The court noted, "A procedure allowing the

consent to be too easily set aside reinstates that uncertainty. This uncertainty-the

possibility of losing a loved child after emotional ties have formed-affects the public

interest by discouraging potential adoptive parents." Id. The court concluded, "There

being insufficient basis in the findings and the record to repudiate that consent, the

vacation of the decree of adoption is reversed." Id. at 285.

      Mr. Herrera initially agreed with the birth mother to adoption before G.-C. was

born. The record shows friction between the birth mother and Mr. Herrera, resulting in

Mr. Herrera's intermittent indecisiveness about adoption. After the Rodriguezes

reached an agreement for an open adoption, Mr. Herrera formally consented with his

explanation that he worried over the birth mother's involvement and the State's inability

to protect the child. After questioning Ms. Rodriguez and talking with counsel, the court

found, "It appears to me that where he says he felt pressure, the pressure is actually



                                             8

No. 32169-0-111
In re Adoption of Infant G.-G.


coming from the fear that the child would be in the custody of the mother ... not

because of anything that the Rodriguezes did." RP at 13-14. The record does not show

any mental incompetency, fraud, or overreaching. Mr. Herrera's consent is consistent;

after explaining his emotional struggles in reaching his consent decision, he summed

up: "I ultimately want what is best for my child." While the record shows Mr. Herrera

was indecisive at times, this is insufficient to invalidate his consent under In re Adoption

of Baby Girl K and In the Matter of Adoption of Baby Nancy. Thus, substantial evidence

supports the courts approval of Mr. Herrera's consent.

       The trial court next properly terminated Mr. Herrera's parental rights after

approving his consent. RCW 26.33.120 specifies the grounds for terminating a parent-

child relationship. RCW 26.33.120(3) states, "The parent-child relationship of a parent

... may be terminated if the parent ... fails to appear after being notified of the

hearing." Here, the Rodriguezes notified Mr. Herrera of the hearing on the termination

of his parental rights. He did not appear. This basis gives the trial court grounds to

terminate the parent-child relationship.

       Given all, we hold the trial court did not err when approving Mr. Herrera's

adoption consent and in terminating his parental rights.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




                                             9

No. 32169-0-111 

In re Adoption of Infant G.-C. 



       Affirmed.




                                          Brown, A.C.J. I
WE CONCUR:




                                          Lawrence-Berrey, J.




                                   10